In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-14-00129-CV
                            ________________________

                         SUSAN MCDONALD, APPELLANT

                                           V.

                        SAMUEL A. HENDRICKS, APPELLEE



                          On Appeal from the 52nd District Court
                                  Coryell County, Texas
               Trial Court No. 41621; Honorable Trent D. Farrell, Presiding


                                      June 23, 2014

                           MEMORANDUM OPINION
                  Before QUINN, C.J. and HANCOCK and PIRTLE, JJ.

      Pending before this Court is a motion to dismiss filed by Appellant, Susan

McDonald.    By this motion Appellant represents she and Appellee, Samuel A.

Hendricks, have compromised and settled their differences which are the basis of this

appeal. Without passing on the merits of the appeal, McDonald’s motion is granted and

the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Pursuant to the motion, all

costs on appeal should be taxed against the party incurring them.             Id. at 42.1(d).
Having dismissed this appeal at McDonald’s request, no motion for rehearing will be

entertained and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                   Justice




                                            2